[Cite as State ex rel. Cotton v. Russo, 125 Ohio St.3d 449, 2010-Ohio-2111.]




    THE STATE EX REL. COTTON, APPELLANT, v. RUSSO, JUDGE, APPELLEE.
  [Cite as State ex rel. Cotton v. Russo, 125 Ohio St.3d 449, 2010-Ohio-2111.]
Appeal from dismissal of a petition for a writ of mandamus or procedendo —
        Adequate remedy at law — No error in sentencing entry — Judgment
        affirmed.
     (No. 2010-0108 — Submitted May 12, 2010 — Decided May 19, 2010.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                                No. 94116, 2010-Ohio-16.
                                   __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying the claim
of appellant, Milton Cotton, for a writ of mandamus or procedendo to compel
appellee, Cuyahoga County Court of Common Pleas Judge John Russo, to issue a
new sentencing entry in Cotton’s criminal case to comply with Crim.R. 32(C).
Cotton’s sentencing entry fully complied with Crim.R. 32(C), as specified in State
v. Baker, 119 Ohio St.3d 197, 2008-Ohio-3330, 893 N.E.2d 163, syllabus. See
also State ex rel. Agosto v. Cuyahoga Cty. Court of Common Pleas, 119 Ohio
St.3d 366, 2008-Ohio-4607, 894 N.E.2d 314, ¶ 10.                   And insofar as Cotton
attempted to raise claims of sentencing error, he had an adequate remedy by
appeal to raise them. Smith v. Smith, 123 Ohio St.3d 145, 2009-Ohio-4691, 914
N.E.2d 1036, ¶ 1. Finally, neither res judicata nor the law of the case precluded
the court of appeals’ denial of the writs.
                                                                        Judgment affirmed.
        BROWN,       C.J.,   and    PFEIFER,     LUNDBERG        STRATTON,     O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                   __________________
                            SUPREME COURT OF OHIO




       Milton Cotton, pro se.
       William D. Mason, Cuyahoga County Prosecuting Attorney, and James E.
Moss, Assistant Prosecuting Attorney, for appellee.
                           ______________________




                                        2